DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed July 12, 2022.  
Claims 24-46 are allowable. Claim 47, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on January 21, 2022, is hereby withdrawn and claim 47 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 24-47 are currently pending wherein claims 24-46 read on an adhesive composition and claim 47 reads on a method of transferring foil to a substrate.

Allowable Subject Matter
Claims 24-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Zhang (US 2016/0137857).

Summary of claim 1:
An adhesive composition comprising:
a monomer component comprising one or more free-radical curing monofunctional monomers that cure upon exposure to EB radiation; and
an oligomer/resin composition component comprising one or more oligomers, one or more inert thermoplastic resins, or a combination thereof, the oligomer/resin component being soluble in the one or more monofunctional monomers,
wherein the adhesive composition forms a hardened tack-free solid at room temperature when cured upon exposure to EB radiation, and wherein the cured adhesive composition is rendered tacky upon exposure to heat and pressure.

Summary of claim 47:
A method of transferring foil to a substrate in an image pattern comprising:
providing a foil bearing web;
providing a substrate for receiving foil from the web;
supplying an adhesive composition comprising one or more free-radical curing monofunctional monomers, an oligomer/resin composition component comprising one or more oligomers and one or more inert thermoplastic resins which are soluble in the one or more monofunctional monomers, and where required to cure the composition one or more free radical photoinitiators;
applying the adhesive composition to the substrate in an image pattern using an inkjet printhead;
applying radiation to the image pattern to cure the adhesive composition to a hardened, tack-free state;
positioning the substrate bearing the cured image pattern against the foil of the foil bearing web and applying heat and pressure to render the adhesive composition tacky and transfer foil onto the image pattern.


Zhang teaches an energy curable composition (abstract) that is an ink printed on a substrate such as a label (0010).  Zhang teaches the composition to be curable using ultraviolet light (0010) or with a light emitting diode (LED) energy source (0032) and to contain a monofunctional monomer or oligomer and combinations thereof (0042 and claim 1), an inert thermoplastic resin (0040), and a photoinitiator (0064).  Zhang further teaches the mixture to be mixed until the components are homogeneous (0140) (reading on the components being soluble in one another).  However, Zhang does not teach or fairly suggest the claimed an adhesive composition wherein the adhesive composition forms a hardened tack-free solid and wherein the adhesive is rendered tacky when exposed to heat and pressure.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763